Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 5/11/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s claim amendments overcome the non-statutory double patenting rejections, hence, the rejections are withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.

Reason for Allowance
The present invention is directed to a mobile communication system that can transfer leftover data between base stations during handover.
Each independent claim identifies the uniquely distinct features, particularly:
a transmitter configured to transmit, to the another base station, a report indicating at least one Radio Access Bearer identification (RAB ID), at least one first information, and at least one second information, each of the at least one first information and the at least one second information corresponding to one of the at least one RAB ID, each of the at least one first information indicating a volume of downlink 

The closest prior art:
Veres (US 20100056151 A1, hereinafter Veres) discloses a method of reducing buffer overflow in a cellular radio network during handover (Fig 1-10).
Kauranen (US 20080163309 A1, hereinafter Kauranen) discloses a system for MBMS enhancement (Fig 1-4).
Chun (US 20080254800 A1) discloses a handover procedure in a mobile networks.
All the prior art disclose conventional handover method for transmitting leftover data during handover, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473